Title: Nicholas P. Trist to James Madison, 21 September 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington
                                
                                Sep. 21. 30.
                            
                        
                        
                         
                        Mr. Gales having told me on Saturday that the communication in question would appear in the ensuing paper, I
                            was apprehensive, on the receipt of your last favor, that it would be too late to avail myself of the suggestion contained
                            in it. The paper yesterday morning, however, proved not to contain it; and I went down to the printing office as soon as I
                            could. Mr G. (nor S.) was not in; & after waiting a considerable time to see one or the other, I enquired of the
                            foreman, & ascertained that the piece had been in the printer’s hands but had been taken away that morning by Mr
                            G.– I left a line requesting him to hold it back till further directions.
                        It so happened that, on Saturday, Elliott called on me to say that he had been advised by Mr Barry to apply
                            to me for information concerning the authorship of the Virginia documents & the Kentucky. The former, I told him, were doubtless yours; but the latter (of ’99) were not Mr Jefferson’s, as he would ascertain from his published letters. To get rid of him, for he
                            is very much disposed to [live] conversation, and is a creature whom I cannot abide— knowing him
                            to be a rogue of the most brazen impudence— I mentioned that a communication had been sent to the Intelligr. & wd.
                            shortly appear, commenting on the evidence which I considered conclusive both on the point of his not having used
                            "Nullification", & on the sense in which it was used by him, even if the former point had to be abandoned. He then
                            observed that he was on the eve of publishing an appendix to his last vol. and would be obliged to me for permission to
                            see, & copy if he thought proper, the communication in question; which I gave— The communication, of course, does
                            not introduce you in any way.
                        Thus stands the matter, and you will oblige me (without giving yourself the trouble to enter into
                            explanations as to the ground of the suggestion) by stating in a line, whether, under these circumstances of partial
                            publicity, ’tis worth while to withdraw the thing.
                        I am again perfectly well; and Mrs T. will be in a little while. She & the rest unite in
                            affectionate adieux to Mrs Madison & yourself.
                        
                        
                            
                                N. P. Trist
                            
                        
                    A letter just recd. from Edgehill speaks very flatteringly, through Lewis Randolph, who attends him, of Mr.
                            Davis’s first attempts at his new vocation. L. thinks him the most agreeable lecturer he ever
                            heard; and he has, I believe, heard them all.
                        I have recd. of Mr Nicholls $3.27, the balance in your favor. Your account at the Intelligr. office is $12.
                        